Title: From John Adams to United States Senate, 8 January 1800
From: Adams, John
To: United States Senate



Gentlemen of the Senate
United States January 8 1800

I nominate the following Gentlemen to be officers in the Navy
George Little of Massachusetts to be a Captain in the Navy
John Rodgers of Maryland to be a Captain in the Navy
Edward Prebble of Massachusetts to be a Captain in the Navy
John Mullowny of Pennsylvania to be a Captain in the Navy
James Barron of Virginia to be a Captain in the Navy
Thomas Baker of Pennsylvania to be a Captain in the Navy
Henry Geddes of Delawarr to be a Captain in the Navy
Thomas Robinson of New York to be a Captain in the Navy
the following Gentlemen to be confirmed Masters Commandants in the Navy:
William Bainbridge of New York
Cyrus Talbott of Massachusetts
David Jewett of Connecticut
Hugh George Campbell of Georgia
Timothy Newman of Massachusetts
William Cowper of Virginia
Charles Russell of Massachusetts
the following Gentlemen to be Lieutenants in the Navy
Jeremiah Barton of Virginia
David Phipps of Rhode Island
Isaac Chauncey of New York
Benjamin Hillar of Massachusetts
Samuel Heyward of South Carolina
John Davidson of Massachusetts
Robert Haswell of Massachusetts
John Rush of Pennsylvania
George Blair of North Carolina
Samuel Parker of Massachusetts
Andrew McCombe of Connecticut
William Wildes of Massachusetts
John May of Connecticut
Nathaniel Clift of Massachusetts
Cornelius ODriscoll of South Carolina

Edward Meade of Pennsa.
Treborn Banning of Maryland
Richard Somers of New Jersey
Stephen Decatur jr. of Pennsa.
Mack Fernald of New Hampshire
Joseph Saunders of Massachusetts
William Peterken of Maryland
John H. Jones of Pennsa.
John Carson of Pennsa.
Joseph Ingraham of Massachusetts
Isaac Collins of Massachusetts
George Cox of Maryland
Henry Jackson Knox of Massachusetts
Edward Boss of Massachusetts
James Pyott Watson of New York
Robert Wells of Maryland
Samuel Brooks of Maryland
John H Dent of Maryland
Thomas Robinson jr. of Pennsa.
Miles King of Virginia
John Latimer of Pennsa.
John Cowper of Virginia
William Maley of Massachusetts
Abraham Ludlow of New York
William C Jenks of Maryland
Asa Sapham of Massachusetts

David Porter of Maryland
Benjn. F Knapp of Rhode Island
Robert Harrison of Maryland
William Penrose of Pennsa.
Charles Jewett of Connecticut
Edward Griswold of Connecticut
Samuel McCutchon of Pennsa.
Robert Mercer of Pennsa.
Joseph E Collins of Western Territory
Richard Clark of Western Territory
James Murdock of Pennsa.
Thomas Davis of Pennsa.
Samuel Evans of Pennsa.
John Love of Pennsa.
Nathaniel Bosworth of Massachusetts
George Gardiner Lee of Massachusetts
The Following Gentlemen to be Surgeons in the Navy
Peter St Medard of Massachusetts
James Wells of Connecticut
Anderson Warfield of Maryland
Benjamin Vintoll of Massachusetts
William Graham of Maryland
Asa Sargent of Massachusetts
Edward Cutbush of Pennsa.
Isaac Henry of Maryland
John Bullus of Pennsa.
George Davis of New York
Henry Wells of Maryland
Hanson Catlett of Maryland
Amos Windship of Massachusetts
Thomas Jones Winder of Maryland
Richard C Shannon of New Hampshire
John Park of Massachusetts
Thomas Triplett of Virginia
John R Nicholson of Maryland
Robert Harris of Maryland
Daniel Hughes of Pennsa.
The following Gentlemen to be Surgeons Mates in the Navy—
Nathan Tisdale of Connecticut
William Frost of New Hampshire
William Parsons of Massachusetts
Samuel Anderson of Pennsa.
John Murdaugh of Virginia
Tobias Watkins of Maryland
Jonas Fay of Massachusetts
Thomas Lynch Dart of South Carolina
Edward Field of
James McAlpine of Georgia
Morris W Polk of Maryland
James Dodge of New York
Oliver Dunbar of Massachusetts
James Boyd junior of Pennsa.
John Churchill Strong of ConnecticutJohn A. Casey of Maryland

John Adams